Mr. Justice Gordon
delivered the opinion of the court, January 4th 1875.
The court should have permitted the jury to pass upon the evidence as presented by the parties to this action. According to the allegations of the defendants, they and their ancestor, James Kemp, had the undisputed possession of the premises in dispute from the year 1825 down to the bringing of this suit. Some fourteen years after Kemp’s settlement upon the land, the lease in question was obtained from him by Stewart, without consideration and through a fraud practised upon him under the garb of friendship. For thirty years after its date Kemp and his family were permitted to remain in undisturbed possession, under claim of adverse right, and without payment of any rent whatever. So, according to the testimony of G. F. Cook, Stewart told him in 1851, that the lease was not bond; fide, and that he had no title to the land. If indeed the jury should believe this testimony, we see no reason why the defendants should not have their verdict. It is said the tenant may not dispute his landlord’s title. • This is so; and if the jury should believe the evidence of Andrew Stewart, that the lease was taken in good faith, he then being the owner of the land, this rule would apply. In such case the defendants have no title; their defence is a fraud, and they should receive no consideration. But where one having no title, by trick or artifice, induces one who is in the possession of land to take a lease from him, the rule'is different. In such case the lease is a mere nudum pactum, and avails the lessor nothing.
The question of the effect of the exhibition of this lease upon the title of the plaintiffs, who are vendees of Stewart, is also for the jury. Ordinarily the production of a lease from one who has the possession of land, will settle the question of how he holds. Inquiry of him, by a bond, fide vendee of the lessor, for secret frauds or equities, is not necessary, for it is presumed that he holds under the landlord’s title and according to the terms of his lease. But should it appear that the lessor had no title other than the tenant’s possession; that the lease was taken many years after the occupancy was begun; that it still continued years after the lease had.expired, and that no rent had ever been paid, especially when these things are connected with the circumstance of a hostile claim of nearly thirty years’ standing, there is certainly enough in the case to put a prudent man upon inquiry. Inquiry thus becoming *502a duty, the buyer who neglects it buys at his own risk. On the other hand, if the landlord had title, though inchoate or defective at the time of the execution of the lease, inquiry, upon part of a bond, fide purchaser for value, would not be a duty. In that case he would take the title free from the secret equities of the tenant, of which he had no actual notice.
The judgment is reversed, and a venire facias de novo is' awarded. L